ON MOTION
ORDER
PER CURIAM.
Mark C. Jackson petitions for a writ of mandamus relating to his complaint brought before the United States Court of Federal Claims.
On July 23, 2014, Jackson filed a notice of appeal, docketed as 2014-5121, from the judgment of the Court of Federal Claims dismissing his complaint for lack of jurisdiction. A party who seeks a writ bears the burden of proving that he has no other means of obtaining the relief desired. Mallard v. U.S. Dist. Court, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989). Because Jackson may raise arguments concerning his case in his appeal, mandamus relief is not appropriate.
Accordingly,
It Is Ordered That:
(1) The petition for a writ of mandamus is denied.
(2) All pending motions are denied as moot.